DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutlin et al. (Pub. No. US 2006/0100710) in view of McManus et al. (Pub. No. WO 2009/064787).
Regarding claims 1-11, Gutlin et al. discloses an expandable implant 1 (figures 1 -6) for insertion into a space between adjacent bony structures (paragraph 0015), comprising: a threaded shaft 6 (figure 2); a base plate 2 coupled to the threaded shaft 6 (figure 2); a gear 9 (figures 1 and 2) operably coupled to the threaded shaft 6 and the base plate; wherein the gear includes an interior surface having threads 10 
Gutlin et al. discloses the claimed invention except wherein the expandable implant includes a second threaded shaft coupled to the base plate, a second gear operably coupled to the second threaded shaft and the base plate, wherein the second gear includes an interior surface having threads matably engaged with the second threaded shaft, and a third gear disposed between and operatively engaged with the first and second gears, wherein rotation of the third gear causes rotation of the first and second gears which initiates displacement of the first and second threaded shafts within the base plate, wherein the second threaded shaft is extendable in a direction away from the base plate, wherein the second threaded shaft is configured to engage bony 
McManus et al. teaches wherein an expandable implant comprises an expansion mechanism 50 comprising two telescopic expansion assemblies 52a, 52b, which each comprise a threaded shaft 54b operably coupled to a gear 54a, wherein each gear 54a comprises an interior surface having threads matably engaged with the threaded shafts 54b; and a third gear 60 disposed between and operably engaged with the first and second gears 54a (figures 1A-1C), wherein rotation of the third gear causes rotation of the first and second gears which initiates displacement of the first and second threaded shafts (paragraph 0048; figures 1A-1C).  McManus et al. discloses that the number of gears can vary depending upon the intended use of the device (paragraph 0045).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the single threaded shaft/gear expansion assembly of the implant disclosed by Gutlin et al. to comprise a pair of threaded shaft/gear assemblies that are connected by a third gear placed therebetween, as taught by McManus, in order to provide more axial stability to the implant.  Such a modification results in an expandable implant which includes a second threaded shaft coupled to the base plate, a second gear operably coupled to the second threaded shaft and the base plate, wherein the second gear includes an interior surface having threads matably engaged with the second threaded shaft, and a third gear disposed between and operatively engaged with the first and second gears, wherein rotation of the third gear causes rotation of the first and second gears which initiates displacement of the first and second threaded shafts within the base plate, wherein the second threaded shaft is .
Claims 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gutlin et al. (Pub. No. US 2006/0100710 A1) in view of Jimenez et al. (Pub. No. US 2011/0160861 A1).  It is noted that Examiner relies upon the subject matter that is supported by provisional application No. 61/271,548, dated 7/22/2009.
Regarding claims 12-14, Gutlin et al. discloses an expandable implant 1 (figures 1-4) for insertion in a space between adjacent bony structures comprising: a first threaded shaft 6 (figure 1); a bottom plate 2 having an exterior surface 19 and an interior surface 3 (figure 2), the interior surface including a base 14 configured for receiving the first threaded shaft 6 (figure 1); and Serial No. 16/288,801Page 4 of 8a first actuation gear 9 (figure 1),  the first actuation gear 9 operably coupled to the first threaded shaft 6; and a wedge (illustrated in figure 3) coupled to the base and configured to enable angular displacement of the base to preserve correct angular displacement of bone (figure 3), wherein the first gear is rotatably and non-translatably coupled to the base 2 (figure 3; paragraph 0029).
Gutlin et al. discloses the claimed invention except wherein the expandable implant comprises a second threaded shaft, wherein the base is configured for receiving the second threaded shaft; and a second actuation gear, wherein the first and second actuation gears are decoupled; wherein the second gear is operably coupled to the second threaded shaft; and wherein the second gear is rotatably and non-translatably 
Jimenez et al. teaches wherein an expandable implant can comprise up to three threaded shaft/actuation gear assemblies 620/621 for expansion thereof, wherein each assembly comprises a threaded shaft 621; and an actuation gear 620, wherein the first and second actuation gears are decoupled (paragraph 0087 discloses that the gears can be separately actuated, which requires the gears to be decoupled); wherein each respective gear is operably coupled to a respective threaded shaft (figures 11A-11D); wherein the first threaded shaft 621 and the second threaded shaft 621 are in a substantially parallel configuration (figures 11A-11D); wherein the base 650 holds the first threaded shaft 621 and the second threaded shaft 621 in an angled configuration (the threaded shafts are angled relative to the base- figures 11A-11D).  Jimenez et al. teaches that the gears 620 can be decoupled if one so desires (paragraph 0087; figures 11A-11D).  Jimenez et al. teaches that it is advantageous to provide three threaded shaft/actuation gear assemblies for the purpose of increasing the strength in the axial direction and providing a broader surface for supporting the vertebral endplates (paragraph 0087).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the expandable implant disclosed by Gutlin to have a plurality of identical decoupled expansion mechanisms, instead of just one, as taught by Jimenez et al., for the purpose of increasing the strength in the axial direction and providing a broader surface for supporting the vertebral endplates (paragraph 0087).  .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments filed on 2/9/2021 have overcome the 35 U.S.C. 112, first paragraph rejections.  The priority date of claims 12-14 is 11/10/2009. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773